Electronically Filed
                                                     Supreme Court
                                                     SCWC-12-0000711
                                                     05-AUG-2013
                                                     02:20 PM

                         SCWC-12-0000711

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              TITLE GUARANTY ESCROW SERVICES, INC.,
      a Hawai#i corporation, Respondent/Plaintiff-Appellee,

                               vs.

           MICHAEL J. SZYMANSKI, Petitioner/Defendant,
 Cross-Claimant, Third-Party Plaintiff, Third-Party Counterclaim
                       Defendant-Appellant,

                               and

       WAILEA RESORT COMPANY, LTD., a Hawai#i corporation,
      Respondent/Defendant, Cross-Claim Defendant-Appellee,

                               and

   ADOA-SHINWA DEVELOPMENT CORPORATION, a Hawai#i corporation,
    and SHINWA GOLF HAWAI#I CO., LTD., a Hawai#i corporation,
               Respondents/Third-Party Defendants,
             Third-Party Counterclaimants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0000711; CIV. NO. 02-1-0352(2))

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
    (By: Acoba, McKenna, and Pollack, JJ., and Circuit Judge
         Wilson, in place of Recktenwald, C.J., recused,
              with Nakayama, Acting C.J., dissenting)

          The application for a writ of certiorari, filed on

June 24, 2013, is hereby accepted.

          No oral argument will be heard in the case.    Any party

may, within ten days and pursuant to Rule 34(c) of the Hawai#i
Rules of Appellate Procedure, move for retention of oral

argument.

            DATED: Honolulu, Hawai#i, August 5, 2013.

Keith M. Kiuchi                       /s/ Simeon R. Acoba, Jr.
for petitioner
                                      /s/ Sabrina S. McKenna
Bruce H. Wakuzawa
for respondent                        /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson




                                  2